       Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                 )
                                         )
       v.                                ) 2:19-cr-8-NR
                                         )
NOAH LANDFRIED,                          )
                                         )
                                         )
              Defendant.                 )
                           MEMORANDUM OPINION
J. Nicholas Ranjan, United States District Judge
      Defendant Noah Landfried and 47 co-defendants are charged with
engaging in a large-scale conspiracy to traffic a variety of Schedule I, II, and
III controlled substances, including heroin, cocaine, fentanyl, and synthetic
cannabinoids. Part of the investigation into Mr. Landfried’s alleged drug-
trafficking organization involved wiretaps and video surveillance.
      Mr. Landfried now moves to suppress all evidence obtained from
recording devices placed inside a black Dodge Ram pick-up truck operated by
his co-defendant, James Perry. [ECF 1773]. Mr. Landfried argues that the
evidence “is not admissible because it was obtained by law enforcement officers
in violation of [his] constitutional rights.”    [Id. at ¶ 4].   Specifically, Mr.
Landfried argues that (1) the affidavits in support of the warrant applications
“did not contain sufficient probable cause that evidence of criminal activity
would be found inside or within the vicinity of the” pick-up truck [id. at ¶ 4(a)],
(2) the “government failed to make the proper showing of necessity” for the
wiretap and video surveillance [id. at ¶ 4(b)], (3) the “recordings were not
properly sealed pursuant to 18 U.S.C. § 2518(8)” [id. at ¶ 4(c)], and (4) the
“recordings were fruit of the poisonous tree as they were derived from prior
illegally obtained wiretap authorizations” [id. at ¶ 4(e)].       After carefully



                                       -1-
       Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 2 of 15




considering the parties’ submissions and the record, the Court is not persuaded
by Mr. Landfried’s arguments.
      The affidavits submitted in support of the applications contain more
than enough information to support a finding of probable cause. They also
make clear that wiretaps and video surveillance were necessary because other
investigative techniques hadn’t succeeded, wouldn’t succeed, or would be too
dangerous to even try.     The government also complied with the statutory
requirements when it filed the recordings it obtained shortly after the last
extension of the original authorization expired.      Without defects in the
authorizations, the evidence obtained from them does not qualify as “fruit of
the poisonous tree.”
      For these reasons, which are discussed in detail below, the Court will
deny Mr. Landfried’s motion.
                               BACKGROUND
I.    Factual background.
      In 2018, a joint task force was investigating a drug-trafficking
organization that operated mainly in Western Pennsylvania. The goal of this
investigation was “to determine the entire scope of the Organization and the
identities of each of its members, and to then dismantle the entire organization
through the acquisition of evidence to establish guilt beyond a reasonable
doubt for all of the crimes committed by all of its members.” [Stamper Aff.,
Misc. Nos. 18-230(G)-(H), p. 61].
      To aid in that investigation, on October 2, 2018, the government applied
to this Court for orders authorizing wiretap and video recordings of conduct
occurring inside and within the vicinity of Mr. Perry’s pick-up truck.
[Applications, Misc. Nos. 18-230(G)-(H)]. The applications asserted that law
enforcement had probable cause to believe that Mr. Landfried and Mr. Perry
                                      -2-
         Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 3 of 15




played key roles in the suspected drug-trafficking organization. [Id.]. The
applications also claimed that “other investigative procedures” had “been tried
and failed, reasonably appear[ed] unlikely to succeed if continued, reasonably
appear[ed] unlikely to succeed if tried, or reasonably appear[ed] to be too
dangerous to attempt.” [Application, Misc. No. 18-230(G), ¶ 4(c)]; see also
[Application, Misc. No. 18-230(h), ¶ 4]. The basis for the applications was an
affidavit sworn by Special Agent Keith Stamper of the Drug Enforcement
Administration.
         On that same day, this Court issued two orders granting the
applications. [Orders, Misc. Nos. 18-230(G)-(H)]. The Court found that the
government made a proper showing of probable cause to believe that Mr.
Landfried, Mr. Perry, and others were engaged in drug trafficking and that the
investigation warranted audio and visual surveillance of the pick-up truck.
[Id.].
         On October 30, 2018, the government asked for an extension of those
authorizations, which this Court granted. [Orders, Misc. Nos. 18-230(J)-(K)].
When that extension was about to expire, the government, on November 28,
2018, asked for a second extension, which this Court also granted. [Orders,
Misc. Nos. 18-230(M)-(N)]. That final extension expired on December 28, 2018.
         On January 2, 2019, the government applied for an order sealing the
interceptions and recordings obtained from the authorizations. [Application
for Sealing Order, Misc. Nos. (I)-(N)]. This Court granted the application that
same day. [Order, Misc. Nos. (I)-(N)].
II.      Procedural background.
         Law enforcement audio and video recorded Mr. Landfried while inside
the pick-up truck on certain days between October 2018 and December 2018.
[ECF 1879, p. 53]. Mr. Landfried now moves to suppress that evidence. [ECF
                                      -3-
         Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 4 of 15




1773].
      By operation of the Court’s standing order as to all Rule 12 pre-trial
motions, all co-Defendants were deemed to have joined in any motions, unless
they opted out. [ECF 1714]. Following the filing of Mr. Landfried’s motion,
another co-Defendant, Dana Penney, filed a separate joinder seeking
suppression of any “interceptions the Government intends on using against
[him] at trial.” [ECF 1845, ¶¶ 17-18]. In its opposition, the government argues
that Mr. Landfried is the only Defendant who has established standing to move
to suppress this evidence. [ECF 1879, p. 54]. The motion is now ready for
disposition.
                             LEGAL STANDARD
      Under 18 U.S.C. § 2518(10)(a)(i), an “aggrieved person … may move to
suppress the contents of any wire or oral communication intercepted pursuant
to this chapter, or evidence derived therefrom, on the grounds that the
communication was unlawfully intercepted.”
      A communication is unlawfully intercepted if “there is a failure to satisfy
any of [the] statutory requirements that directly and substantially implement
congressional intent to limit the use of intercept procedures to those situations
clearly calling for the employment of this extraordinary investigative device.”
United States v. Giordano, 416 U.S. 505, 527 (1974).            “[T]he Title III
requirements can be summarized to require probable cause (pursuant to 18
U.S.C. § 2518(3)(a), (b), (d)) and necessity for the wiretap (pursuant to 18
U.S.C. § 2518(c)).” United States v. Romeu, 433 F. Supp. 3d 631, 640 (M.D. Pa.
2020). If these requirements are not met by the wiretap applications, “then
the authorization and any surveillance pursuant to it were improper.” United
States v. Vento, 533 F.2d 838, 847 (3d Cir. 1976).


                                      -4-
       Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 5 of 15




      Additionally, if the surveillance is improper, then the interception is
unlawful under 18 U.S.C. § 2518(10)(a)(i), and “the government could not use
the fruits of that surveillance at trial or to further its investigation.” Id.
                         DISCUSSION & ANALYSIS
I.    An evidentiary hearing is unnecessary to resolve this motion.
      Mr. Landfried believes that an evidentiary hearing would help in
resolving the motion.     [ECF 1986].      The government, on the other hand,
believes that a hearing is not needed. [Id.]. After carefully reviewing the
parties’ submissions, the Court agrees that a hearing is unnecessary.
      A defendant does not have a presumptive right to an evidentiary hearing
on a motion to suppress. United States v. Hines, 628 F.3d 101, 105 (3d Cir.
2010). A “motion to suppress requires an evidentiary hearing only if the
motion is sufficiently specific, non-conjectural, and detailed to enable the court
to conclude that (1) the defendant has presented a colorable constitutional
claim, and (2) there are disputed issues of material fact that will affect the
outcome of the motion to suppress.” Id. That’s because “the purpose of an
evidentiary hearing in the context of a suppression motion is to assist the court
in ruling upon a defendant’s specific allegations of unconstitutional conduct—
its purpose is not to assist the moving party in making discoveries that, once
learned, might justify the motion after the fact.” Id. Thus, to justify a hearing,
a defendant’s suppression motion “must set forth and identify for the court
specific and concrete issues of fact material to the resolution of the defendant’s
constitutional claim.” Id. (cleaned up).
      Mr. Landfried’s primary substantive arguments consist solely of facial
challenges to the wiretap applications. Whether the applications contained
sufficient statements of probable cause and necessity, can be resolved by a
review of the four corners of the documents themselves. See, e.g., United States
                                        -5-
       Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 6 of 15




v. Dougherty, No. 19-64, 2020 WL 3574467, at *4 (E.D. Pa. July 1, 2020)
(“Because such a facial challenge does not create factual questions, an
evidentiary hearing would be pointless.”).
      Similarly, there are no factual disputes relevant to Mr. Landfried’s
argument about the timing of the government’s request to seal the recordings.
The Court can resolve that argument by simply comparing the dates of the
authorizations to the date that the government filed its application to seal.
      As a result, the Court finds that a hearing would not be helpful before
addressing Mr. Landfried’s motion.
II.   The affidavits submitted in support of the applications
      established probable cause.
      Mr. Landfried does not explain how the affidavits submitted in support
of the applications for wiretap and video recordings of Mr. Perry’s pick-up truck
fail to establish probable cause. See generally [ECF 1773]. And the Court does
not agree with his unsupported characterization.
      A wiretap application must show probable cause as to three different
issues. See United States v. Armocida, 515 F.2d 29, 35 (3d Cir. 1975). “[T]he
first is that an individual has or is about to commit one of several enumerated
offenses …; the second[,] that particular communications relating to the
charged offense will be obtained through the interception; and third[,] that the
premises where the interception will be made are being used in connection with
the charged offense.”1 Id. (citing 18 U.S.C. § 2518(3)).
      In reviewing a probable-cause determination, the “inquiry is limited to
determining whether the judge had a ‘substantial basis’ to conclude that
probable cause existed.” United States v. Toney, 819 F. App’x 107, 110 (3d Cir.

1The drug-trafficking offense set forth in the applications is included as one of
the “enumerated offenses.” See 18 U.S.C. § 2516.

                                      -6-
       Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 7 of 15




2020) (citing Illinois v. Gates, 462 U.S. 213, 238-39 (1983)). “That is a practical,
commonsense decision whether there is a fair probability that contraband or
evidence of a crime will be found in particular place.” Id. (cleaned up). For
wiretap surveillance, the focus is on whether there is a fair probability that a
communication related to criminal activity will be intercepted over a particular
telephone or at or inside a particular location. United States v. Urban, 404
F.3d 754, 773 (3d Cir. 2005).
      The Court focuses its analysis on the affidavit filed in support of the first
applications for the wiretap and video surveillance of Mr. Perry’s pick-up truck.
That affidavit, on its own, supports a finding of probable cause, while the later
applications for extensions build on and incorporate those core averments.
      This initial affidavit established that the affiant, Agent Stamper, is a
federal law enforcement official who has extensive training and expertise in
drug law enforcement and, specifically, wiretaps. See, e.g., [Stamper Aff., Misc.
Nos. 18-230(G)-(H), pp. 1-5]. It identified the specific known targets of the
investigation, which included, among others, Mr. Landfried and Mr. Perry.
[Id. at pp. 5-7]. It summarized incriminating evidence of drug-trafficking
activity obtained from a Toyota 4Runner believed to be owned by Mr.
Landfried. [Id. at pp. 11-13]. It outlined information relayed by a confidential
source about Mr. Landfried’s suspected drug-trafficking activity. [Id. at pp.
13-19]. It then summarized several intercepted telephone conversations that
suggested Mr. Landfried and Mr. Perry were supplying narcotics, including
heroin and cocaine, to other co-Defendants.        [Id. at pp. 19-24, 27-30].     It
detailed how tracking devices and physical surveillance revealed that Mr.
Landfried and Mr. Perry may have traveled to New Jersey in the pick-up truck
to be re-supplied with narcotics.     [Id. at pp. 43-55].    Agent Stamper also
conveyed that Mr. Perry would regularly use his pick-up truck as a base of
                                       -7-
       Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 8 of 15




operations for his suspected drug-trafficking activity—routinely conducting
meetings and suspected transactions inside the vehicle. [Id. at pp. 55-61].
      Based on these facts alone, the affidavit, on its face, provided enough
information to furnish probable cause that Mr. Landfried, and others, had and
would continue to commit drug-trafficking offenses.2 See, e.g., United States v.
Romeu, 433 F. Supp. 3d 631, 643 (M.D. Pa. 2020) (affidavit furnished sufficient
probable cause on its face for wiretap where it set out “Romeu’s prior history
of being involved in narcotics trafficking” and detailed “the extensive
information obtained previously in the investigation” supporting a belief that
“Romeu was supplying methamphetamine”); United States v. Wilson, No. 16-
93, 2018 WL 1293114, at *2 (D. Del. Mar. 13, 2018) (finding probable cause for
a wiretap where the “affidavit contain[ed] information from seven confidential
sources” and “ten controlled purchases of heroin and/or cocaine”).
      In addition, because the investigation revealed that Mr. Perry regularly
used the target vehicle as his “mobile office,” the affiant reasonably concluded
that placing a wiretap inside the vehicle would yield conversations about drug-
trafficking activity. See United States v. Santiago-Pagan, No. 08-424, 2009 WL
10677821, at *3 (M.D. Pa. July 10, 2009) (“[W]e believe that the information
contained in the July affidavit established that Matos would soon be
committing drug trafficking crimes, that communications regarding these


2 The Court also finds that other wiretap applications submitted in connection
with the investigation contain additional facts that also establish probable
cause. See, e.g., [Stamper Aff., Misc. No. 18-230(A), pp. 7-43; Stamper Aff.,
Misc. No. 18-230(B), pp. 7-43; Stamper Aff., Misc. No. 18-230(C), pp. 7-50;
Stamper Aff., Misc. No. 18-230(D), pp. 7-49; Stamper Aff., Misc. No. 18-230(E),
pp. 7-40; Stamper Aff., Misc. No. 18-23(F), pp. 8-57]. And each successive
application incorporated by reference the probable-cause information in the
prior applications and then added to it based on the most recent results of the
investigation. [ECF 1879, p. 60].
                                      -8-
         Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 9 of 15




crimes could be obtained through interception of his phone communications,
and that Target Phone 1 would be the device through which these
communications were established.”).
       Considering the foregoing, the Court finds that the applications were
supported by probable cause. Thus, the Court will deny Mr. Landfried’s motion
to the extent that it turns on an argument the applications lacked probable
cause.
III.   The affidavits also established necessity.
       Mr. Landfried next contends that the government failed to make the
proper showing of necessity because normal investigative techniques were
possible and practicable. [ECF 1773, ¶ 4(b)-(c)]. Mr. Landfried, however, does
not identify what those other techniques were, or how they would have
succeeded in achieving the investigative goals in this case.         After an
independent review, the Court disagrees with Mr. Landfried’s assessment.
       For the necessity requirement, “an application for authorization of a
wiretap must contain a full and complete statement as to whether or not other
investigative procedures have been tried and failed or why they reasonably
appear to be unlikely to succeed if tried or to be too dangerous.” Romeu, 433
F. Supp. 3d at 649 (citing 18 U.S.C. § 2518(1)(c)).       This requirement is
“designed to assure that wiretapping is not resorted to in situations where
traditional investigative techniques would suffice to expose the crime.” United
States v. Kahn, 415 U.S. 143, 153 (1974).       But that does not mean the
government must “exhaust all other investigative procedures before resorting
to electronic surveillance.” United States v. Williams, 124 F.3d 411, 418 (3d
Cir. 1997).    Instead, the government “need only lay a ‘factual predicate’
sufficient to inform the [authorizing judge] why other methods of investigation
are not sufficient.” United States v. McGlory, 968 F.2d 309, 345 (3d Cir. 1992)
                                      -9-
      Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 10 of 15




(quoting Armocida, 515 F.2d at 38). The Third Circuit has described the
government’s burden of proof in this regard as “not great.” Armocida, 515 F.2d
at 38. It “is sufficient for the government to describe why other investigatory
techniques are impractical under the circumstances.” Santiago-Pagan, 2009
WL 10677821, at *4 (citation omitted).
      In evaluating necessity in the context of a conspiracy investigation, the
court must consider the application given the specific goals pursued by the
investigation at hand. United States v. Bailey, 840 F.3d 99, 116 (3d Cir. 2016)
(citations omitted).     That’s because “even where normal investigative
techniques might have been sufficient to implicate the conspiracy leader in
drug trafficking, such approaches are sometimes insufficient to determine the
scope of the conspiracy or the nature of the conspiracy leader’s on-going
criminal activity[.]” Id. In ferreting out the full scope of a drug-trafficking
conspiracy, wiretap evidence has been described as the “gold standard.” United
States v. Canales Gomez, 358 F.3d 1221, 1227 (9th Cir. 2004).
      Applying these principles to the circumstances of this case, the Court
finds that the affidavits establish necessity.
      The stated purpose of the investigation was “to determine the entire
scope of the Organization and the identities of each of its members, and to then
dismantle the entire Organization through the acquisition of evidence
sufficient to establish guilt beyond a reasonable doubt for all of the crimes
committed by all of its members.” [Stamper Aff., Misc. Nos. 18-230(G)-(H), p.
5]. In other words, rather than simply trying to obtain evidence sufficient to
implicate Mr. Landfried or Mr. Perry in a crime, the investigating agents were
taking on the more challenging task of attempting to uncover and dismantle
the drug-trafficking ring they allegedly ran in its entirety. Despite best efforts,
law enforcement could not achieve that goal through other investigative
                                      - 10 -
      Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 11 of 15




techniques. For example, a review of just the first affidavit in support of the
application for electronic surveillance of Mr. Perry’s pick-up truck reveals the
following:

      •      Intercepted communications from phones were insufficient
             because targets stopped using them, wouldn’t discuss drug
             trafficking details during calls, or would communicate over phones
             that were not being intercepted [id. at p. 63];
      •      Pen registers could not (1) “record the identity of the parties to the
             conversation,” (2) “conclusively identify the nature or substance of
             the conversations, and (3) “differentiate between legitimate calls
             and calls for criminal purposes” [id. at p. 65];
      •      Physical surveillance alone could not conclusively establish the
             identities of various conspirators or the locations of drugs and drug
             proceeds and that “prolonged or regular physical surveillance of
             the conspirators would most likely be noticed causing them to
             become more cautious in their illegal activities, to flee to avoid
             further investigation and prosecution, cause a real threat to the
             safety of informants, or otherwise compromise the investigation”
             [id. at pp. 66-67];
      •      Pole cameras took too long to be installed, and even after they are
             installed, would only give agents a view of “a limited area” [id. at
             pp. 70-71];
      •      Grand jury testimony or witness interviews would be unlikely to
             succeed because people with knowledge of the suspected criminal
             organization would “likely be uncooperative and would likely
             invoke their Fifth Amendment privilege not to speak or testify,”
             and those subjects could compromise the investigation by alerting
             other members of the organization [id. at p.76];
      •      Confidential sources could provide some, but not all, of the
             necessary details for the investigation because those sources could
             not “sufficiently and consistently infiltrate the Organization’s
             operations” since it consisted of conspirators that were “connected
             by friendship and/or family ties” who were likely to “harbor serious
             suspicions about the intentions and origin of any new ‘member’”
             [id. at pp. 77-78];


                                      - 11 -
      Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 12 of 15




      •     Searches would not succeed because the “acquisition of inside
            information about the operations of a drug trafficking organization
            is very important in determining not only where to search, but also
            when to search” [id. at p. 81];
      •     A review of financial records could only potentially reveal the
            “acquisition of assets and possession of cash” that is “probative,”
            but not determinative, of drug trafficking activity [id. at p. 87];
      •     Mail covers are limited and could alert postal workers to the
            ongoing investigation [id. at p. 87]; and
      •     GPS surveillance could only reveal routes of travel, it could not
            reveal why the targets were traveling to each location or whom
            they were meeting while there [id. at pp. 89-92].

      Given the foregoing, and the fact that Mr. Perry appeared to use his pick-
up truck as his base of operations for suspected drug-trafficking activity, the
government more than provided the requisite factual predicate to satisfy the
necessity requirement. See, e.g., United States v. Cannon, 685 F. App’x 114,
116 (3d Cir. 2017) (finding necessity requirement satisfied where affidavit
discussed target subjects’ ability to “spot surveillance and flee,” confidential
informants’ “fear of reprisal,” and difficulty infiltrating drug-trafficking
organization hierarchy); United States v. Heilman, 377 F. App’x 157, 186 (3d
Cir. 2010) (“A plain reading of the affidavits reveals that the affiant offered a
detailed description of why the inherent limitations of pen registers, tracing
devices, and similar investigatory tools would be insufficient in this case. The
affiant explains that these tools would be insufficient to aid law enforcement
in obtaining the information it needed, specifically, the location of co-
conspirators, information about the Breed’s source, or how deliveries occur, in
order to prosecute these individuals.”).




                                     - 12 -
      Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 13 of 15




IV.   The government did not unreasonably delay in sealing the
      recordings.

      Title III requires that “[t]he contents of any wire, oral, or electronic
communication intercepted by any means authorized by this chapter shall, if
possible, be recorded on tape or wire or other comparable device. …
Immediately upon the expiration of the period of the order, or extensions
thereof, such recordings shall be made available to the judge issuing such order
and sealed under his directions.” 18 U.S.C. § 2518(8)(a). The primary thrust
of this requirement is to “ensure the reliability and integrity of evidence
obtained by means of electronic surveillance.” United States v. Ojeda Rios, 495
U.S. 257, 264 (1990). A violation “requires suppression if the sealing was not
‘immediate’ and if the government fails to provide any ‘satisfactory explanation
for the delay.’” United States v. Bansal, 663 F.3d 634, 651 (3d Cir. 2011)
(cleaned up).
      “Whether a sealing occurred as soon as practical after the expiration of
an order is a question of fact for the district court.” United States v. Carson,
969 F.2d 1480, 1497 (3d Cir. 1992). “As soon as practical” means “as soon as is
reasonably feasible given the administrative procedures which necessarily
must be undertaken prior to sealing.” Id. at 1496. “If the Court finds that the
sealing did not occur as soon as practical, then it must determine whether the
government has provided an objectively reasonable and satisfactory
explanation for the delay in sealing.” Romeu, 433 F. Supp. 3d at 669. The
Third Circuit has recognized that “there may be limited special circumstances
apart from the administrative practicalities of obtaining a sealing order that
would justify some delay.” Carson, 969 F.2d at 1498.
      Here, the government applied to seal the recordings from Mr. Perry’s
pick-up truck on January 3, 2019. [Application, Misc. Nos. 18-230(M)-(N)].

                                     - 13 -
      Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 14 of 15




The last authorization for the electronic surveillance expired on December 28,
2018. [Order, Misc. Nos. 18-230(M)-(N)]. Between those two dates was a
weekend and the New Year’s Day holiday. Given those circumstances, the
Court does not find that there was any “unreasonable delay” in the sealing of
the recordings. See, e.g., United States v. Williams, 124 F.3d 411, 429-30 (3d
Cir. 1997) (holding that an intervening weekend may reasonably delay the
time that it is practical to seal the record); United States v. Mastronardo, 987
F. Supp. 2d 545, 558 (E.D. Pa. 2013) (“Sealing after a six-day delay is
immediate when the delay includes an intervening weekend.”).
V.    The evidence obtained was not fruit of the poisonous tree.
      Finally, Mr. Landfried argues that “the recordings were fruit of the
poisonous tree as they were derived from prior illegally obtained wiretap
authorizations.” [ECF 1773, ¶ 4(e)]. But Mr. Landfried does not identify the
“prior illegally obtained wiretap authorizations,” explain how those wiretap
authorizations were illegal, or attempt to connect those authorizations to the
authorizations for wiretap and video recordings of Mr. Perry’s pick-up truck.
As a result, Mr. Landfried has not provided the Court with any of the essential
information necessary to support this argument.
      That fundamental failure aside, as discussed above, the Court finds that
the authorizations at issue were validly ordered, so Mr. Landfried’s final
argument does not pass muster.3




3Because the Court is denying the motion, it need not address whether Mr.
Penney independently has standing to join the motion. The denial of the
motion will be effective as to all Defendants.
                                     - 14 -
      Case 2:19-cr-00008-NR Document 2553 Filed 12/01/20 Page 15 of 15




                              CONCLUSION
     For these reasons, the Court will deny Mr. Landfried’s motion to
suppress [ECF 1773]. An appropriate order will follow.

     DATED this 1st day of December, 2020.

                                   BY THE COURT:

                                   /s/ J. Nicholas Ranjan
                                   United States District Judge




                                   - 15 -
